DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/20 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Zachary P. Piccolomini (Reg. No. 61,146) on 2/16/21.
The application has been amended as follows: 

Claims 3-4, 7-8, 10-11, 13-14, and 20 are cancelled.


Regarding Claim 1,
1. (Currently Amended) A video processing method comprising: 
receiving at least one virtual reality (VR) content; 
obtaining at least one picture from said at least one VR content; 
encoding said at least one picture to generate a part of a coded bitstream; and 
encapsulating, by a file encapsulation circuit, the part of the coded bitstream into at least one ISO Base Media File Format (ISOBMFF) file, wherein said at least one ISOBMFF file comprises: 
a first track parameterized with a first set of translational coordinates, wherein, and the first set of translational coordinates identifies a first origin of a first omnidirectional media content of the VR content; 
a second track parameterized with a second set of translational coordinates associated with second omnidirectional media content of the VR content that is different than the first omnidirectional media content, wherein the second set of translational coordinates identifies a second origin of the second omnidirectional media content; and 
at least one of the first track and the second track is further parameterized with a transition effect for a transition of a viewport from one of the first omnidirectional media content and the second omnidirectional media content to another of the first omnidirectional media content and the second omnidirectional media content, wherein 
the transition effect comprises at least one of a period of the transition, a range of a location of a spherical region that the transition effect takes place, an audio effect of the transition, and a visual effect of the transition; and wherein: 
the first omnidirectional media content and the second omnidirectional media content are each associated with one or more nested sphere groups of a plurality of nested sphere groups; and
each nested sphere group of the plurality of nested sphere groups comprises an associated origin at a position in 3D space, wherein the associated origin is different than origins of other nested sphere groups of the plurality of nested sphere groups.

Regarding Claim 2,
2. (Previously Presented) The video processing method of claim 1, wherein the second set of translational coordinates is different from the first set of translational coordinates.

Regarding Claims 3-4,
3-4. (Cancelled)

Regarding Claim 5,
	5. (Original) The video processing method of claim 1, wherein the first track is further parameterized with a first zooming factor associated with the first omnidirectional media content.

Regarding Claim 6,
	6. (Previously Presented) The video processing method of claim 5, wherein the second track is further parameterized with a second zooming factor associated with the second omnidirectional media content, the second set of translational coordinates is different from the first set of translational coordinates, and the second zooming factor is equal to the first zooming factor.

Regarding Claims 7-8,
7-8. (Cancelled)

Regarding Claim 9,
	9. (Previously Presented) The video processing method of claim 5, wherein the second track is further parameterized with a second zooming factor associated with the second omnidirectional media content, the second set of translational coordinates is different from the first set of translational coordinates, and the second zooming factor is different from the first zooming factor.

Regarding Claims 10-11,
10-11. (Cancelled)

Regarding Claim 12,
	12. (Previously Presented) The video processing method of claim 5, wherein the second track is further parameterized with a second zooming factor, the second set of translational coordinates is equal to the first set of translational coordinates, and the second zooming factor is different from the first zooming factor.

Regarding Claims 13-14,
13-14. (Cancelled)

Regarding Claim 15,
	15. (Previously Presented) The video processing method of claim 1, wherein the first track is further parameterized with a viewing space that specifies a range of a position of the first origin.

Regarding Claim 16,
16. (Original) The video processing method of claim 15, wherein the viewing space is a cube.

Regarding Claim 17,
	17. (Original) The video processing method of claim 15, wherein the viewing space is a sphere.

Regarding Claim 18,
	18. (Original) The video processing method of claim 1, wherein said at least one ISOBMFF file further comprises at least one visual track each having media data recorded in said at least one ISOBMFF file, the first track is a derived track whose media data is obtained from said at least one visual track via track derivation, and none of said at least one visual track is parameterized with a set of translational coordinates.

Regarding Claim 19,
	19. (Original) The video processing method of claim 18, wherein each of said at least one visual track has said media data obtained from encoding only a spatial portion of the first omnidirectional media content.

Regarding Claim 20,
20. (Currently Amended) A video processing apparatus comprising: 
a conversion circuit, arranged to receive at least one virtual reality (VR) content, and obtain at least one picture from said at least one VR content; 
a video encoder, arranged to encode said at least one picture to generate a part of a coded bitstream; and 
a file encapsulation circuit, arranged to encapsulate the part of the coded bitstream into at least one ISO Base Media File Format (ISOBMFF) file, wherein said at least one ISOBMFF file comprises: 
a first track parameterized with a first set of translational coordinates, whereinand the first set of translational coordinates identifies a first origin of a first omnidirectional media content of the VR content; 
a second track parameterized with a second set of translational coordinates associated with second omnidirectional media content of the VR content that is different than the first omnidirectional media content, wherein the second set of translational coordinates identifies a second origin of a second omnidirectional media content; and 
at least one of the first track and the second track is further parameterized with a transition effect for a transition of a viewport from one of the first omnidirectional media content and the second omnidirectional media content to another of the first omnidirectional media content and the second omnidirectional media content, 
wherein the transition effect comprises at least one of a period of the transition, a range of a location of a spherical region that the transition effect takes place, an audio effect of the transition, and a visual effect of the transition; and wherein: 
the first omnidirectional media content and the second omnidirectional media content are each associated with one or more nested sphere groups of a plurality of nested sphere groups; and
	each nested sphere group of the plurality of nested sphere groups comprises an associated origin at a position in 3D space, wherein the associated origin is different than origins of other nested sphere groups of the plurality of nested sphere groups

Regarding Claim 21,
21. (Cancelled) 

Regarding Claim 22,
	22. (Currently Amended) The video processing method of claim [[21]] 1, wherein: the first omnidirectional media content is associated with a first sphere of the nested sphere group; and the second omnidirectional media content is associated with a second sphere of the nested sphere group.

Regarding Claim 23,
	23. (Original) The video processing method of claim 6, wherein: the first omnidirectional media content is associated with a first nested sphere group of a plurality of nested sphere groups; the second omnidirectional media content is associated with a second nested sphere group of the plurality of nested sphere groups that is different than the first nested sphere group; and each nested sphere group of the plurality of nested sphere groups comprises an associated origin at a position in 3D space, wherein the associated origin is different than origins of other nested sphere groups of the plurality of nested sphere groups.

Regarding Claim 24,
	24. (Original) The video processing method of claim 9, wherein: the first omnidirectional media content and the second omnidirectional media content are each associated with a same nested sphere group of a plurality of nested sphere groups; and each nested sphere group of the plurality of nested sphere groups comprises an associated origin at a position in 3D space, wherein the associated origin is different than origins of other nested sphere groups of the plurality of nested sphere groups.

Regarding Claim 25,
	25. (Original) The video processing apparatus of claim 20, wherein: the first track is further parameterized with a first zooming factor associated with the first omnidirectional media content; the second track is further parameterized with a second zooming factor associated with the second omnidirectional media content; the second set of translational coordinates is different from the first set of translational coordinates; and the second zooming factor is equal to the first zooming factor.

Regarding Claim 26,
	26. (Original) The video processing apparatus of claim 25, wherein: the first omnidirectional media content is associated with a first nested sphere group of a plurality of nested sphere groups; the second omnidirectional media content is associated with a second nested sphere group of the plurality of nested sphere groups that is different than the first nested sphere group; and each nested sphere group of the plurality of nested sphere groups comprises an associated origin at a position in 3D space, wherein the associated origin is different than origins of other nested sphere groups of the plurality of nested sphere groups.

Regarding Claim 27,
	27. (Original) The video processing apparatus of claim 20, wherein: the first track is further parameterized with a first zooming factor associated with the first omnidirectional media content; the second track is further parameterized with a second zooming factor associated with the second omnidirectional media content; the second set of translational coordinates is different from the first set of translational coordinates: and the second zooming factor is different from the first zooming factor.

Regarding Claim 28,
28. (Original) The video processing apparatus of claim 27, wherein: the first omnidirectional media content and the second omnidirectional media content are each associated with a same nested sphere group of a plurality of nested sphere groups; and each nested sphere group of the plurality of nested sphere groups comprises an associated origin at a position in 3D space, wherein the associated origin is different than origins of other nested sphere groups of the plurality of nested sphere groups


REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim(s) 1 and 20, the closet prior art does not specifically teach or reasonably suggest the transition effect comprises at least one of a period of the transition, a range of a location of a spherical region that the transition effect takes place, an audio effect of the transition, and a visual effect of the transition; and wherein: the first omnidirectional media content and the second omnidirectional media content are each associated with one or more nested sphere groups of a plurality of nested sphere groups; and each nested sphere group of the plurality of nested sphere groups comprises an associated origin at a position in 3D space, wherein the associated origin is different than origins of other nested sphere groups of the plurality of nested sphere groups. Dependent claims 2, 5-6, 9, 12, 15-19, and 22-28  are allowed for the reasons concerning the independent claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 5-6, 9, 12, 15-20, and 22-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        2/16/21